                                       Case 2:19-cv-02525-MMC-JLT Document 24 Filed 07/16/20 Page 1 of 3



                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                   EASTERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MROZKA,                                             Case No. 2:19-2525 MMC (JSC)
                                                          Plaintiff,
                                   8
                                                                                             NOTICE AND ORDER REGARDING
                                                   v.                                        VIDEO SETTLEMENT CONFERENCE
                                   9

                                  10     BARR,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                       TO ALL PARTIES AND COUNSEL OF RECORD:
                                  13
                                                        The above matter was referred to Magistrate Judge Jacqueline Scott Corley for
                                  14
                                       settlement purposes.
                                  15
                                              1. The Court will hold a Zoom Video Settlement Conference with counsel and the parties
                                  16
                                                   on September 25, 2020, at 10:00 a.m. The Court's Courtroom Deputy Clerk will
                                  17
                                                   provide counsel with the link to the settlement meeting which counsel can then provide
                                  18
                                                   to the participants. Plaintiff shall make a settlement demand on or before September
                                  19
                                                   11, 2020.
                                  20
                                              2.        The Settlement Conference is confidential and shall not be recorded, by video,
                                  21
                                       audio or otherwise, and each Settlement Conference participant is responsible for ensuring that no
                                  22
                                       unauthorized person can view or hear the Settlement Conference while it is occurring.
                                  23
                                              3.        Lead trial counsel shall appear by video at the Settlement Conference with the
                                  24
                                       parties also by video.
                                  25
                                              4.        Personal attendance of a party representative will rarely be excused by the Court.
                                  26
                                       To seek to excuse a party from personally attending a settlement conference, counsel for that
                                  27
                                       party shall meet and confer with counsel for all other parties to determine if there are any
                                  28
                                       Case 2:19-cv-02525-MMC-JLT Document 24 Filed 07/16/20 Page 2 of 3



                                   1   objections to the moving party’s absence. Counsel must then email a letter to the Court

                                   2   (JSCsettlement@cand.uscourts.gov), with copies to all parties, seeking to excuse the party’s

                                   3   participation. The letter shall recite the reasons for seeking the party’s absence, as well as

                                   4   whether the other parties agree or object to the request and the reasons for any objection. The

                                   5   application to excuse a party must be lodged no later than the lodging of the Settlement

                                   6   Conference Statement.

                                   7          6.      Each party may, but is not required to, prepare a Settlement Conference Statement,

                                   8   which must be emailed in .pdf format to JSCsettlement@cand.uscourts.gov at least one week

                                   9   before the Settlement Conference.

                                  10          7.      The Settlement Conference Statement shall be served on opposing counsel. Any

                                  11   party may submit an additional confidential statement to the Court. The contents of this

                                  12   confidential statement will not be disclosed to the other parties.
Northern District of California
 United States District Court




                                  13          8.       The Settlement Conference Statement shall include at least the following:

                                  14                          a. A brief statement of the facts of the case.

                                  15                          b. A brief statement of the claims and defenses including, but not limited

                                  16                              to, statutory or other grounds upon which the claims are founded, and a

                                  17                              candid evaluation of the parties’ likelihood of prevailing on the claims

                                  18                              and defenses; and a description of the major issues in dispute.

                                  19                          c. A summary of the proceedings to date and any pending motions.

                                  20                          d. The relief sought.

                                  21                          e. Any discrete issue that, if resolved, would facilitate the resolution of the

                                  22                              case.

                                  23                          f. The party’s position on settlement, including present demands and

                                  24                              offers and a history of past settlement discussions.

                                  25                          g. A list of who will attend the settlement conference on behalf of each

                                  26                              side, including counsel and insurance representatives.

                                  27          9.    The parties shall notify Chambers immediately at JSCsettlement@cand.uscourts.gov

                                  28   if this case settles prior to the date set for the Settlement Conference.
                                                                                          2
                                       Case 2:19-cv-02525-MMC-JLT Document 24 Filed 07/16/20 Page 3 of 3



                                   1          IT IS SO ORDERED.

                                   2   Dated: July 15, 2020

                                   3

                                   4
                                                                                    JACQUELINE SCOTT CORLEY
                                   5                                                United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            3
